Citation Nr: 0008070	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for pancreatitis, 
peripheral neuropathy, organic brain syndrome, degenerative 
osteoarthritis and Burger's disease as a residual of exposure 
to Agent Orange.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to February 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In January 1999, the Board remanded the veteran's claims to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's pancreatitis, peripheral neuropathy, 
organic brain syndrome, degenerative osteoarthritis and 
Burger's disease were not present in service or for many 
years later, and are not related to an incident of service, 
including exposure to Agent Orange.  


CONCLUSION OF LAW

Pancreatitis, peripheral neuropathy, organic brain syndrome, 
degenerative osteoarthritis and Burger's disease as a 
residual of exposure to Agent Orange were not incurred in or 
aggravated by service; nor can peripheral neuropathy or 
osteoarthritis be presumed to have been incurred therein.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by service, and some disorders may 
be presumed to have been incurred in service if manifested 
within the first post-service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for a disease 
based on exposure to Agent Orange when there is medical 
evidence linking it to such incident. Combee v. Brown, F. 3d 
1039 (Fed. Cir. 1994).  If a veteran was exposed to an 
herbicide agent during active military, naval or air service, 
the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. 
§ 3.307(a)(6) (1999) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption of 38 C.F.R. § 3.307(d) (1999) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non- Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) (1998). The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service. 38 U.S.C.A. §§ 1113, 1116 
(West 1991); 38 C.F.R. § 3.307(a)(6)(ii).

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and develop specified diseases are presumed to 
have been exposed to Agent Orange or similar herbicides.  See 
McCart v. West, 12 Vet. App. 164, 168 (1999). Mere service, 
however, in Vietnam does not trigger the application of the 
presumptive regulations pertaining to herbicide exposure.  
Rather, a veteran is only presumed to have been exposed to 
herbicides if, and only if, he develops one of the enumerated 
presumptive disorders within the statutory presumptive 
period.  Acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).  If the veteran does not have an Agent 
Orange presumptive disorder, a presumption of exposure to 
herbicides does not arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  
The appellant may, however, try to establish service 
connection on a direct basis.  See generally Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

With regard to the claims for service connection for 
pancreatitis, peripheral neuropathy, organic brain syndrome, 
degenerative osteoarthritis and Burger's disease, the service 
medical records are negative for any of these disorders.  The 
post- service medical records do not demonstrate the presence 
of pancreatitis until 1984, of peripheral neuropathy until VA 
examination in 1992, organic brain syndrome until 1995, and 
degenerative osteoarthritis until 1983.  While a history of 
Burger's disease was noted in 1992, a diagnosis is not of 
record until 1995.  

There is in the file a July 1995 statement from David H. 
Procter, M. D. in which he reports that the veteran had been 
treated for Agent Orange exposure with evidence of severe 
nerve damage involving both lower extremities and that he was 
also being treated for organic brain syndrome, degenerative 
osteoarthritis, Burger's Disease, and pancreatitis.  It was 
opined that most of the veteran's somatic complaints were a 
direct consequence of his chemical exposure and Agent Orange 
exposure.  In a May 1996 letter, J. Ronald Staten, M. D. 
stated that while the veteran had exposure to Agent Orange in 
service, whether that was directly related to his recurrent 
pancreatitis was hard to say.  It was noted that the veteran 
also had a significant history of alcohol intake.  

In June 1999, the veteran was examined by VA.  He complained 
of numbness, and back pain.  The claims file was not 
available for review.  The pertinent findings were:  
degenerative joint disease of multiple joints; peripheral 
neuropathy; history of Burger's disease; and history of 
pancreatitis.  It was opined that the disabilities were not 
likely related to herbicide exposure, and that most of the 
problems of organic brain syndrome, peripheral neuropathy and 
pancreatitis could be attributed by a history of alcohol 
abuse and diabetes mellitus.  It was stated that degenerative 
arthritis could be attributed by a history of dislocation of 
the hip and increased weight.  The examiner stated that 
Burgers disease was not usually associated with herbicide 
exposure.  On VA mental examination that same month the 
veteran reported having organic brain disorder.  Post-
traumatic stress disorder was diagnosed.  

In July 1999, an addendum was offered by a VA examiner.  The 
examiner related that the claims file had been reviewed and 
that he agreed with the conclusion that was reached in the 
June 1999 examination that the veteran's findings were not 
related to exposure to Agent Orange.  


Peripheral Neuropathy on a Presumptive Basis

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy 
on a presumptive basis under 38 C.F.R. § 3.309.  In this 
regard, although the veteran has been diagnosed with 
peripheral neuropathy, there is no medical or scientific 
evidence of record showing that peripheral neuropathy existed 
in service or that it was compensably disabling within the 
one-year presumptive period thereafter.  Therefore, as 
application of the presumptive law requires competent 
evidence of compensably disabling peripheral neuropathy 
within a year of his last exposure to the herbicide, the 
veteran has failed to well ground his claim on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran's lay statements are not sufficient to support a 
claim for service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service documents show that the veteran had service in 
Vietnam, and he is presumed to have been exposed to Agent 
Orange VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, Part 
VI, par. 7.20.  Pancreatitis, organic brain syndrome, 
degenerative osteoarthritis and Burger's disease are not 
diseases specific to exposure to Agent Orange listed in 38 
C.F.R. § 3.309(e) that may be granted service connection on a 
presumptive basis.  


Direct Service Connection

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that on a direct basis, 
the claims are well grounded and that there is no further 
duty to assist the claimant in the development of the claims.  
38 U.S.C.A. § 5107.  In this regard, the Board notes that in 
January 1999, the Board remanded the veteran's appeal to the 
RO for additional development.  While the case was in remand 
status, the veteran was examined by VA and diagnoses and 
opinions were given.  Subsequently, another VA physician 
reviewed the claims file and concurred with the opinions 
offered.  The RO scheduled the veteran for additional 
examinations, in June and September 1999, and he failed to 
appear.  Additionally, the veteran advised the RO that he 
would not appear for any more examinations.  Failure to 
report for the scheduled examination without good cause may 
have adverse consequences in the adjudication of a claim for 
service connection and the claim must be decided on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  

As to direct service connection, after consideration of all 
the evidence, the Board finds that the evidence does not show 
the presence of pancreatitis, peripheral neuropathy, organic 
brain syndrome, degenerative osteoarthritis and Burger's 
disease until many years after service, and this is too 
remote in time to reasonably be related to service.  
Additionally, the weight of the evidence is against a link 
between these conditions and any incident of service, 
including exposure to Agent Orange.   

In this regard, a private practitioner has opined that most 
of the veteran's somatic complaints were due to exposure to 
chemicals and Agent Orange.  However, the Board notes that 
the probative value of this opinion is lessened by the fact 
that his opinion was rendered years after the veteran was 
separated from service, that no rationale was provided for 
the opinion, and that there is no indication that he reviewed 
the medical evidence in the veteran's claims file prior to 
writing his letter. See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  These 
statements therefore appear to be based on a bare 
transcription of a lay history.  A lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Alternatively, VA examiners have opined that the veteran's 
disabilities are not related to exposure to Agent Orange.  
The veteran's records and claims file had been reviewed, the 
veteran had been examined, and the examiners offered reasons 
and bases for the opinions offered.  Accordingly, in weighing 
the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim.  

In summary, there is no persuasive medical evidence linking 
the veteran's pancreatitis, peripheral neuropathy, organic 
brain syndrome, degenerative osteoarthritis or Burger's 
disease to exposure to any herbicide during service or to any 
inservice injury or disease. Accordingly, the preponderance 
of the evidence is against the veteran's claim of entitlement 
for pancreatitis, peripheral neuropathy, organic brain 
syndrome, degenerative osteoarthritis and Burger's disease. 
The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to this claim, the Board notes that this case 
was previously remanded to the RO for a VA examination with 
opinions regarding the etiology of the veteran's 
disabilities, since a private medical examiner had related 
them to exposure to Agent Orange.  The veteran was examined 
by VA in early June 1999, and underwent both a physical and 
mental evaluation.  Both examiners indicated that the claims 
file was not available.  The RO then requested that the 
veteran be examined again in late June 1999, and the veteran 
failed to report without good cause.  38 C.F.R. § 3.655 
(1999).  In July 1999, the RO requested that another VA 
examiner review the claims file, including the June 1999 
examination reports.  That examiner reviewed the file and 
opined that none of the veteran's disabilities were related 
to exposure to Agent Orange.  The RO then scheduled the 
veteran for another VA examination in September 1999.  The 
veteran failed to report without good cause, and it was noted 
on the examination request that the veteran had stated that 
he had been there earlier and would not return for any other 
examination.  In November 1999, the veteran expressed a 
willingness to report for an examination.  However, the Board 
finds that scheduling another examination would not be 
beneficial to the veteran in view of the finding of prior 
examiners which found no relationship between his 
disabilities and Agent Orange.  

ORDER

The claims of entitlement to service connection for 
pancreatitis, peripheral neuropathy, organic brain syndrome, 
degenerative osteoarthritis and Burger's 
disease as a residual of exposure to Agent Orange are denied.     



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

